Citation Nr: 0613066	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  00-07 046	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran had active service from December 1984 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1998 
from Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  The claims folder was subsequently 
transferred to the VA Regional Office in Nashville, Tennessee 
(RO), which, inter alia, denied the veteran's claims seeking 
entitlement to service connection for peptic ulcer disease 
and a psychiatric disorder.

In August 2003, the Board remanded this matter for further 
development.  Following an attempt to do so, this matter is 
now returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In August 2003 the Board remanded this matter for further 
development which included the scheduling of VA examinations 
to ascertain the etiology of the veteran's claimed peptic 
ulcer disease and psychiatric disorder.  While the matter was 
on remand status, the veteran was incarcerated before such 
examinations were scheduled.  The most recent correspondences 
reflect that he is currently incarcerated at the Federal 
Corrections Institution in Big Springs, Texas.  

The record reflects that attempts to schedule VA examinations 
were cancelled four times due to the veteran's incarceration.  
A January 2006 letter from the VA medical center in Big 
Spring, Texas noted that they did not have the personnel 
available to perform the requested VA examinations and a 
February 2006 letter from the Dallas VA medical center 
indicated that their examiners do not visit prisons, nor do 
they accept prisoners for evaluation at their facility.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that, even though 
incarcerated, a veteran should be accorded the same 
assistance as his fellow, non-incarcerated veterans.  See 
Bolton v. Brown, 8 Vet. App. 185 (1995).  While VA does not 
have authority under 38 U.S.C.A.
§ 5711 (West 2002) to require a correctional institution to 
release a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility, VA's duty to 
assist an incarcerated veteran extends, if necessary, to 
either having him examined by a fee-basis physician or 
requiring a VA physician to examine him. Bolton, 8 Vet. App. 
at 191.  Although the RO has been unsuccessful at attempting 
to obtain a VA examination it has yet to attempt to do so at 
the veteran's current place of incarceration via alternate 
methods such as through a fee basis medical examiner.  The 
veteran is likewise notified of his duty to cooperate if an 
examination can be successfully scheduled for him while he is 
incarcerated.  The Board reminds the veteran that the duty to 
assist is not a one-way street. Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Thus, on remand, VA should arrange to have the veteran 
examined by a fee-basis physician or require a VA physician 
to examine him at the Federal Corrections Institution in Big 
Springs, Texas where he is incarcerated, or another facility 
chosen by this institution.  An attempt should also be made 
to obtain any records of psychiatric treatment that may 
currently be in the prison's possession.  

Moreover, the veteran in a January 2005 letter, stated that 
he wanted to send a report from the Social Security 
Administration to the VA and also indicated that he was going 
to request a counselor to see if he could be examined at the 
prison.  No follow up to these requests appear to have been 
made.  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection were awarded for the claimed disabilities 
on appeal.  On remand, VA must do so.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The VBA AMC should attempt to obtain 
copies of any medical records showing 
treatment for the veteran's claimed 
psychiatric disorder or gastrointestinal 
disorder that are in the possession of 
the Federal Corrections Institution in 
Big Springs, Texas.  If such records are 
not available, or if the prison is 
unwilling to release them, that fact 
should be entered in the claims file.

3.  The AMC should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded by Social Security, as well as 
the medical records relied upon 
concerning any determination rendered.  
All efforts to obtain these records 
should be fully documented, and the 
Social Security Administration should 
provide a negative response if records 
are not available.

4.  Thereafter, the VBA AMC should 
schedule the veteran for a VA 
gastrointestinal examination, by an 
appropriate specialist, to determine the 
nature and etiology of his claimed peptic 
ulcer disease.  In view of the veteran's 
incarceration, VA should have the 
examination conducted by a fee-basis 
physician or by a physician at the 
Federal Corrections Institution in Big 
Springs, Texas where he is housed, or at 
a facility of the prison's choosing.  The 
VA's effort in this regard should be 
documented in the claims file.  The 
claims folder must be made available to 
the examiner for review of the pertinent 
evidence before the examination.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  Based on examination 
findings, review of historical record, 
and medical principles, the physician 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset of peptic ulcer disease.  
If it is found that the disease began 
before service the doctor should address 
whether it increased in severity during 
service beyond natural progress of the 
disease. 

5.  The VBA AMC should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and etiology of 
the claimed psychiatric disorder.  In 
view of the veteran's incarceration, VA 
should have the examination conducted by 
a fee-basis psychiatrist or by a 
psychiatrist at the Federal Corrections 
Institution in Big Springs, Texas where 
he is housed, or at a facility of the 
prison's choosing.  The VA's effort in 
this regard should be documented in the 
claims file. The claims folder must be 
made available to the examiner for review 
of the pertinent evidence before the 
examination.  Diagnoses of all current 
psychiatric disorders should be provided.  
Based on examination findings, review of 
historical record, and medical 
principles, the doctor should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset of 
any current acquired psychiatric 
disorder, and whether the psychiatric 
disorder is related to service medical 
records.

6.  After the development requested above 
is completed to the extent possible, the 
AMC should readjudicate the claims.  If 
the decision remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.    

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and further develop the veteran's claims.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






